Citation Nr: 1813542	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability prior to October 12, 2011 and after May 6, 2014.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Arte McCollough


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA), that originally denied individual unemployability and a May 2014 rating decision, which granted individual unemployability from October 12, 2011 to May 6, 2014.

In June 2017, the Veteran testified before undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for post-traumatic stress syndrome (PTSD) with a rating at 70 percent.  

2.  The Veteran is unemployable by reason of his service-connected disability.


CONCLUSION OF LAW

The schedular criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (1) (2017).

As the Board's decision as to the Veteran's claim for TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  TDIU

The Veteran asserts that he is currently unemployable due to his service-connected disabilities.  Specifically, he asserts that his PTSD is so severe that it prevents him from working.  Through testimony, it was noted that he is unable to return to a work setting for fear of hurting other employees or customers because of his irritability and low frustrations.  The Veteran has maintained that his service-connected PTSD has become progressively worse and in a June 2011 rating decision, his PTSD was increased to 70 percent disabling.  

Applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of service- connected disabilities provided that, if there is one such disability, this disability shall be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b) (2017) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that the Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16 (a) (1)-(2) (2017).  The Veteran is currently service connected for PTSD at 70 percent disabling. 

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Here, the Board finds that the Veteran's service-connected PTSD renders him unable to obtain or maintain substantially gainful employment.

The Veteran is currently unemployed.  The Veteran testified at his hearing in June 2017 that passed the General Educational Development (GED) test while in the Navy.  The Veteran was previously employed at Ocean Sports as a commercial license instructor and Keck Observatory, where he maintained a fleet of vehicles.  The Veteran testified the he was fired from by both employers because of his PTSD symptoms.  The Veteran testified that he could not remember when he was last employed and the he currently only receiving social security benefits. 

In support of his claim, the Veteran submitted letters from his private physicians.  In a letter dated July 2012, Dr. S M., the Veteran's psychiatrist, reported that the Veteran was last employed for four months as a driving instructor and that he resigned under the pressure because of his anger at work.  Dr. S.M. reported that the Veteran was terminated from his job at Keck Observatory in 2006 due to violence in the workplace.  Dr. S. M reported that he believed that if the Veteran returned to the pressures of work, he was at risk for hurting others due to irritability and low frustration tolerance.  In a letter dated February 2013, Dr. S. M. reiterated his statement from his letter in July 2012.  Submitted letters from the Veteran's primary care physician and cardiologist, show that they also believe the Veteran's PTSD precludes him from finding and maintaining gainful employment. 

The Veteran was afforded a VA examination in relation to his claim in May 2014.  At the VA examination in May 2014, the Veteran reported that he has been married for 25 years with some difficulty and has a good relationship with his adult children.  He reported recreational and social activities of playing golf with some friends, working out 3 to 4 times, attending church, and volunteering and assisting a local family who has financial needs.  The examiner noted that the Veteran reported that he was not working and that when he was working he had difficulties with customers in his car repair business.  The VA examination reported avoidance behavior, hallucinations of hearing a voice when no one was there, irritable behavior and angry outbursts, reckless or self-destructive behavior, depressed mood, panic attacks, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner reported no recent suicidal thoughts.  After review of the claims file, the VA examiner reported occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  The examiner reported that the Veteran is likely to experience irritability in a position involving regular engagement with customers or others he does not know well.  The examiner noted that the Veteran worked for 10 years at the Keck Observatory with only one reported incident when you made inappropriate comments toward a coworker that resulted in you being fired.  In his auto repair business, the Veteran experienced anger toward others and made threats when feeling disrespected, but denied assaulting others or engaging in uncontrolled violence towards others.  The Veteran reported calling the police on several occasions to manage the situation and keep it from growing out of control.  The examiner reported that this would cause significant difficulties in a working environment where frequent interactions with others would take place such as a retail or customer service position.  

The Veteran's tax returns from 2011, 2012, 2013, 2014, 2015, and 2016 show that his only source of income was from Social Security benefits.  The Board finds that the Veteran's tax records and statements to be probative of the fact that the Veteran is now no longer able to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

The question here is whether the Veteran has the appropriate education and work experience to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(a).  While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Id.  The Board notes that the Veteran's past work history consisted of working with others in group settings or in customer service and that his education concluded at after he obtained his GED.  The Veteran has no formal education, special training, or any significant work experience outside of occupations that typically require some degree of interaction with others.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  38 C.F.R. § 4.16 (a) (2017).  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD and, as such, a TDIU is warranted.  38 U.S.C. § 115 (2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).


ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability from April 2011 to October 12, 2011 and after May 6, 2014, is granted.




____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


